      Case 2:20-cv-00235-KJM-DB Document 57 Filed 09/16/21 Page 1 of 5


 1   ULRICO S. ROSALES, State Bar No. 139809
     Email: rrosales@wsgr.com
 2   MEAGHAN A. SNYDER, State Bar No. 279392
     Email: msnyder@wsgr.com
 3   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 4   650 Page Mill Road
 5   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 6   Facsimile: (650) 565-5100

 7   Attorneys for Plaintiff
     CUTERA, INC.
 8
     JAMES A. ODLUM, State Bar No.109766
 9   Email: jodlum@mohlaw.com
     MARSHALL L. BRUBACHER, State Bar No. 199100
10   Email: mbrubacher@mohlaw.com
11   MUNDELL, ODLUM & HAWS, LLP
     650 E. Hospitality Lane, Suite 470
12   San Bernardino, CA 92408
     Telephone: (909) 890-9500
13   Facsimile: (909) 890-9580

14   Attorneys for Plaintiff
     LUTRONIC AESTHETICS, INC.
15

16                                 UNITED STATES DISTRICT COURT
17                                EASTERN DISTRICT OF CALIFORNIA
18

19   CUTERA, INC.,                                 )   CASE NO.: 2:20-CV-00235-KJM-DB
                                                   )
20                   Plaintiff,                    )   STIPULATED REQUEST AND
                                                   )   ORDER TO AMEND COURT’S
21           v.                                    )   SCHEDULING ORDER
                                                   )
22   LUTRONIC AESTHETICS, INC., and                )
     Does 1-20,                                    )   Before:
23                                                 )   The Hon. Kimberly J. Mueller
                     Defendants.                   )
24                                                 )   Magistrate Judge Deborah Barnes
                                                   )
25                                                 )   Complaint Filed: January 31, 2020
                                                   )   Jury Trial Demanded
26                                                 )
                                                   )
27                                                 )
28


                                                 -1-
      Case 2:20-cv-00235-KJM-DB Document 57 Filed 09/16/21 Page 2 of 5


 1          Plaintiff Cutera, Inc. (“Plaintiff” or “Cutera”) and Defendant Lutronic Aesthetics, Inc.

 2   (“Defendant” or “Lutronic”), together the “Parties,” by and through their respective counsel of

 3   record, hereby submit the following joint request to amend the Court’s Scheduling Order in this

 4   matter as set forth in their proposed order:

 5          WHEREAS, the Parties are involved in a related and ongoing arbitration proceeding with

 6   JAMS (JAMS Reference No. 1110025250) involving Cutera and ten (10) current Lutronic

 7   employees formerly employed by Cutera (the “Lutronic Respondents”);

 8          WHEREAS, the Parties have agreed that the discovery from the JAMS matter, and

 9   specifically, the discovery obtained from an arbitrator-appointed neutral forensics examiner,

10   Daniel Garrie, may be used in this matter;

11          WHEREAS, the Court’s August 4, 2020, Scheduling Order memorialized the Parties’

12   agreement that discovery in their related JAMS proceeding shall be shared in this case, subject to

13   the Federal Rules;

14          WHEREAS, by order dated April 5, 2021, this Court previously extended the pretrial

15   deadlines below because of the significant time involved in forensically examining, collecting, and

16   conducting a privilege review of 54 devices and accounts of the Lutronic Respondents:

17          1.      Fact discovery shall be completed by November 1, 2021.

18          2.      Expert disclosures shall be completed by December 1, 2021.

19          3.      Rebuttal expert witnesses shall be exchanged by December 22, 2021.

20          4.      Expert discovery shall be completed by January 24, 2022.

21          5.      All dispositive motions shall be heard by February 23, 2022.

22          WHEREAS, counsel for the Lutronic Respondents were provided with 863.15 gigabytes

23   of data (i.e., approximately 21,578,750 printed pages) to review for privilege, and counsel for the

24   Lutronic Respondents has completed that review as of August 2021;

25          WHEREAS, the consultant retained by Plaintiff, Lighthouse has received the data

26   described above and is processing it and making it available to Plaintiff’s counsel to review using

27   Relativity;

28
                                                      -2-
      Case 2:20-cv-00235-KJM-DB Document 57 Filed 09/16/21 Page 3 of 5


 1            WHEREAS, Lighthouse has provided much of the data described above but has

 2   encountered technical issues processing some of it, including, for example, email attachments;

 3            WHEREAS, Lighthouse and the e-discovery consultant for the Lutronic Respondents,

 4   Setec Investigations (“Setec”), are working together to overcome the technical issues referenced

 5   above;

 6            WHEREAS, Plaintiff’s counsel has not yet had access to or commenced its review of many

 7   of the files responsive to the Special Master’s search for documents responsive to the Parties’

 8   agreed-upon search terms described above, and the slow forensics progress to date has delayed the

 9   Parties being able to undertake necessary discovery regarding their respective claims and defenses

10   in this matter;

11            WHEREAS, the Parties anticipate that Plaintiff’s counsel’s review of the data collected

12   during the forensic examination process will be complete in approximately three months;

13            WHEREAS, pursuant to the Forensic Protocol, within a “reasonable timeframe” of

14   receiving the items that Cutera identifies, the Special Master will perform his forensic analysis on

15   each file.

16            WHEREAS, as set forth above, and in the declaration of the Special Master attached hereto,

17   the Special Master and the Parties require additional time to complete the forensic examination

18   process and discovery in both the JAMS matter and the instant case;

19            WHEREAS, the Parties believe that due to the above-referenced forensics activities and

20   resulting lapse of time it is necessary to, and good cause exists to, extend the fact discovery, expert,

21   and dispositive motion schedule set forth in the Court’s Scheduling Order by 180 days, as set forth

22   below and subject to this Court’s approval;

23            IT IS HEREBY STIPULATED AND AGREED by the parties, and subject to the Court’s

24   approval, by and through the undersigned counsel, as follows:

25            1.       Fact discovery shall be completed by May 2, 2022.

26            2.       Expert disclosures shall be completed by May 31, 2022.

27            3.       Rebuttal expert witnesses shall be exchanged by June 20, 2022.

28
                                                         -3-
      Case 2:20-cv-00235-KJM-DB Document 57 Filed 09/16/21 Page 4 of 5


 1          4.     Expert discovery shall be completed by July 25, 2022.

 2          5.     All dispositive motions shall be heard by August 22, 2022.

 3          IT IS SO STIPULATED.

 4   Dated: September 13, 2021                   WILSON SONSINI GOODRICH
                                                 & ROSATI
 5
                                                 /s/ Ulrico Rosales
 6                                               Ulrico Rosales
                                                 Attorneys for Plaintiff
 7                                               CUTERA, INC.

 8

 9   Dated: September 13, 2021                   MUNDELL, ODLUM & HAWS, LLP

10                                               /s/ Marshall L. Brubacher
                                                 Marshall L. Brubacher
11                                               Attorneys for Defendant
                                                 LUTRONIC AESTHETICS, INC.
12

13                                         ATTESTATION
14                    I hereby attest that concurrence in the filing of this document has been obtained

15   from every Signatory.

16
                                         By: /s/ Marshall L. Brubacher
17                                                 Marshall L. Brubacher

18                                       MARSHALL L. BRUBACHER (SBN 199100)

19

20

21

22

23

24

25

26

27

28
                                                     -4-
      Case 2:20-cv-00235-KJM-DB Document 57 Filed 09/16/21 Page 5 of 5


 1                                              ORDER

 2          The parties jointly request (ECF No. 56) to amend dates in the pretrial scheduling order
 3   (ECF No. 55). Good cause appearing, the court GRANTS this request, as follows:
 4

 5     Description                                Existing Date              New Date
       Discovery Cutoff                           11/1/2021                  5/2/2022
 6     Expert Disclosures                         12/1/2021                  5/31/2022
 7     Supplemental Expert Disclosures            12/22/2021                 6/20/2022
       Completion of Expert Discovery             1/24/2022                  7/25/2022
 8
       All Dispositive Motions Hearing Date       2/23/2022                  8/26/2022
 9     File Joint Pretrial Conference             N/A                        N/A
       Statement
10
       Final Pretrial Conference                  N/A                        N/A
11     Trial Briefs Due                           N/A                        N/A
12
            This amendment does not alter any other portions of the initial scheduling order (ECF
13   No. 47).
14          IT IS SO ORDERED.
15          This order resolves ECF No. 56.
16   DATED: September 16, 2021.
17

18

19

20

21

22

23

24

25

26

27

28
                                                     -5-
